Citation Nr: 1826446	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-13 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for traumatic brain injury (TBI) (previously claimed as headaches).

2.  Entitlement to service connection for TBI (previously claimed as headaches).
 
3.  Entitlement to service connection for Alzheimer's disease, to include as secondary to TBI. 

4.  Entitlement to service connection for arthritis of the neck, to include as secondary to degenerative disc disease of the lumbar spine.

5.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	James G. Gausone, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 29  to July 30, 1963.
 This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for TBI, entitlement to service connection for Alzheimer's disease, entitlement to an increased rating for a lumbar spine disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an unappealed Board decision, dated June 1965, service connection for headaches was denied.

2.  In an unappealed rating decision, dated March 2004, the RO declined to reopen the Veteran's claim for service connection for a head injury. 

3.  New and material evidence has been received since the last final decision on the claim of entitlement to service connection for headaches (now claimed as TBI). 

4. The evidence is insufficient to show that the Veteran's cervical spine disability had its onset in service, manifested to a compensable degree within one year of separation, or is otherwise related to service.

5.  The evidence is insufficient to show that the Veteran's cervical spine disability is proximately due to or aggravated by his service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of entitlement to headaches (now claimed as TBI) are met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's service connection claim for TBI (previously claimed as headaches) 
was denied in a June 1965 Board Decision finding that although service treatment records indicate the Veteran had a concussion after an April 1963 motor vehicle accident during service, the Veteran's headaches were a symptom of his personality disorder and thus not service-connected.  A March 2004 rating decision declined to reopen the Veteran's claim.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 
38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b).

Evidence received since the Veteran's request to reopen his claim includes a May 2006 private psychiatric examination that indicated that the Veteran had headaches of the "migraine variety."  In addition the Veteran's representative asserted that his headaches are a result of the concussion he suffered in service.  See July 2015 Correspondence.  The evidence is new in that it was not previously considered.   It is also material insofar as it establishes a current diagnosis of the claimed disability.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to TBI (previously claimed as headaches) is reopened. 




Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  In order to establish service connection for a disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C. §§ 1110, 1101, 1112, 1113, 1137 (2012); 
38 C.F.R. §§ 3.307, 3.309.

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran asserts that his cervical spine disability is proximately due to or aggravated by his service-connected lumbar spine disability.  See February 2013 Correspondence. 

Here, the Veteran has a current disability of degenerative changes of the cervical spine.  See VA Treatment Records.  Thus, the issue that remains disputed is whether his cervical spine disability had its onset in service, manifested to a compensable degree within one year of service separation, or is secondary to a service-connected disability.  To this end, the preponderance of the evidence is against the Veteran's claim.  

As an initial matter, the Veteran does not assert and the evidence does not show that his neck disability had its onset in service.  See Service Treatment Records.  Service treatment records are silent for complaints of and treatment for neck pain, and the Veteran specifically asserted that his service-connected back disability has worsened and caused his neck disability.  See February 2013 Correspondence.   Thus, service connection on a direct basis is not warranted.    

In a February 2014 VA medical opinion, the examiner opined that the Veteran's cervical spine arthritis was less likely than not caused or aggravated by his service-connected lumbar spine disability.  The examiner reasoned that degenerative disc disease and degenerative joint disease result from progressive degeneration due to aging, chronic weight bearing, trauma, or other factors.  It can lead to disc or protrusion and/or loss of disc height with attendant loading of the posterior elements of the spine including facet joints.  Problems with localized back pain, spinal nerve impingement, or herniated discs may occur.   

The examiner further commented, "Both conditions are affected by the same type of condition.  Consequently it is more likely that the above events resulted in the Veteran's current problem of the cervical spine arthritis over time.  Having the lumbar spine degenerative disc disease does not confer an extra risk for one to develop cervical spine arthritis.  One can have degenerative disc of the lumbar spine and not have cervical spine arthritis and vice versa."  

With regards to aggravation, the examiner further noted that the Veteran's VA treatment records show that the condition has been managed with medications and has not required any surgical interventions.  Moreover, the Veteran's cervical spine x-rays from October 2010 and March 2012 showed similar changes.  His most recent January 2014 physical examination showed a normal gait, normal reflexes, and normal strength of the extremities.  In addition, an April 2012 treatment MRI showed severe degenerative changes with canal stenosis.  The Veteran reported that the pain was fairly acceptable with current pain medications and was neither interested in pain management or a neurosurgery consult.   In sum, the examiner concluded that the Veteran's lumbar spine disability did not result in aggravation of the cervical spine disability.  

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for the opinion, and the opinions were based on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current cervical spine disability is not related to service or his service-connected lumbar spine disability. 

The Board has also considered the Veteran's assertions that his cervical spine disability is related to service or secondary to his service-connected lumbar spine disability.  The Veteran is competent to testify to facts or circumstances that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  It is also well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the Veteran's cervical spine disability is related to service or a service-connected disability requires medical expertise to determine.  Thus, the Board finds the VA medical opinion more probative than the Veteran's statements.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence does not show that the Veteran's cervical spine disability symptoms manifested to a compensable degree within 1 year from separation.

Accordingly, the Board finds that entitlement to service connection for cervical spine disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

New and material evidence evidence having been submitted to reopen the claim of service connection for TBI, the appeal is granted, to this extent only.

Entitlement to service connection for arthritis of the cervical spine is denied.  


REMAND

TBI (previously claimed as headaches)

The Veteran asserts that his severe headaches are related to the concussion he suffered during an April 1963 motor vehicle accident in service.  The medical evidence shows and the Veteran continually stated that he experienced headaches consistently prior to service.  The Veteran's service treatment records and November 1963 psychiatric assessment indicated that his headaches are related to his personality disorder.  The Veteran also asserts that his headaches were aggravated by the concussion he suffered in service or are the manifestation of the TBI he suffered as a result of his motor vehicle accident.  

Notably, personality disorders are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9 (2017).  However, governing regulations also provide that personality disorders are not diseases or injuries for compensation purposes, and, except as provided in § 3.310(a) of this chapter, disability resulting from them may not be service-connected.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  For example, some symptoms of a psychiatric nature, including any personality disorder, may be due to and considered for rating purposes if they are due to traumatic brain injury.  See generally 
38 C.F.R. § 4.124a, Diagnostic Code 8045, residuals of traumatic brain injury (TBI) (including psychiatric component due to TBI).

Thus, an examination is necessary to determine whether the Veteran's current headaches are related to his in-service concussion/TBI or if his preexisting headaches were  aggravated  beyond their natural progression by his in-service concussion.

Lumbar Spine 

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was last afforded a VA spinal examination in August 2011 - over 6 years ago.  The Veteran asserts that his lumbar spine disability is more disabling than reflected in his most recent VA examination.  In addition, the Veteran reported pain extending down his legs due to his service-connected lumbar spine disability.  See April 2015 Correspondence.  As the Veteran describes worsening of symptoms as well as additional symptoms suggesting sensory impairment, a new VA examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In addition, the most recent VA treatment notes of record are from February 2014.   As such all outstanding VA treatment records should be associated with the claims file. 

Alzheimer's disease 
 
The Veteran asserts that his Alzheimer's disease is related to his concussion in service or secondary to his non service-connected TBI.  An examination is warranted to determine if there is a relationship between the Veteran's in-service concussion and his current Alzheimer's disease.  
  
TDIU 

With respect to the issues of entitlement to a TDIU, the issue is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of a TDIU must be deferred until after the outcome of his other claims. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the VA medical center from February 2014 to present.

2.  Arrange for the Veteran do undergo a VA examination to determine the nature and etiology of his headaches and Alzheimer's disease.  Following a review of the record, the examiner should express opinions as to each the following:  

(a) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's headaches are a result of TBI in military service or are otherwise caused or aggravated by a disease or injury in active service.  

The evidence shows the Veteran's headaches pre-existed service and are related to his non service-connected personality disorder.  The examiner should also discuss whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's headaches were caused or aggravated (i.e., permanently worsened beyond the natural progression) by his April 1963 concussion. 

(b) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's Alzheimer's disease is caused by his April 1963 concussion.  

3.  Afford the Veteran a VA orthopedic and sensory examination to determine the current nature and severity of his lumbar spine disability.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the spine must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

All studies and tests needed to ascertain the status of the disorder, to include any medically indicated tests to include an electromyography and/or nerve conduction study (if deemed necessary), should be performed and a written interpretation of such should be associated with the examination report.

4.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


